Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
 
Status of Claims
Claims 1, 4, and 6-15 are pending. Claims 8 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of claims 1, 4, 6, 7, and 9-11 is contained herein.
Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 1/25/2022 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 4/20/2022.

Status of Rejections
35 USC § 112 (d)

The rejection of claims 4 and 9 is maintained.

Applicant’s amendments, see Remarks, filed 4/20/2022, with respect to the Non-Final Office Action mailed 1/25/2022, have been fully considered but are not found persuasive.
Applicants suggest that adding the phrase “selected from” circumvents the antecedent basis issues with regards to claims 4 and 9. The examiner respectfully disagrees. To reiterate the rejection of record, claims 4 and 9 do not further limit claim 1 with respect to species with variable L having the limitation wherein W = -CH2C(O) (see examples):

    PNG
    media_image1.png
    90
    152
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    99
    437
    media_image2.png
    Greyscale

. 
Note the claim sets forth that W is independently selected from the listed variables such as O, C(O), etc. independently and not a combination thereof. The claim does not set forth the possibility to have W selected from combinations thereof (e.g. O-CH2, CH2C(O), etc.). Again, adding the words “selected from” does not address the issue and the rejection is maintained.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7 and 9 do not further limit claim 1 with respect to species having the limitation wherein PBM is selected from 
 
    PNG
    media_image3.png
    111
    188
    media_image3.png
    Greyscale

. Note that claim 1 does not have the option of being selected from the above PBM. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
Claims 4, 7, and 9 are rejected. Claims 1, 6, 10, and 11 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/           Primary Examiner, Art Unit 1624